Citation Nr: 1813340	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  13-05 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than October 8, 2010 for the grant of service connection for posttraumatic stress disorder (PTSD) with major depressive disorder and alcohol dependence in full sustained remission.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Counsel
INTRODUCTION

The Veteran served on active duty in the Army from June 1968 to June 1970 with service in the Republic of Vietnam, and his decorations include the Purple Heart and the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision from a Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a September 2009 rating decision, the RO denied service connection for PTSD.  The Veteran was notified of the determination and of his appellate rights, but did not appeal.  On October 8, 2010, the RO received medical evidence from the Veteran to reopen his claim for service connection for PTSD.  An October 2011 rating decision granted service connection for PTSD with major depressive disorder and alcohol dependence and assigned an effective date of October 8, 2010.  

If a claimant does not file a timely notice of disagreement within one year of receiving notice of the determination, the decision becomes final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2017).  An unappealed rating decision, however, only becomes final in the absence of clear and unmistakable error (CUE).  38 U.S.C. § 5109A (2012); 38 C.F.R. § 3.105(a) (2017).  

In November 2011 and February 2013 statements, the Veteran alleges CUE on the September 2009 rating decision denying service connection for PTSD.  Specifically, the Veteran alleges that the RO erred in finding the Veteran did not have a diagnosis of PTSD at that time.  To date, the RO has not considered whether its unappealed September 2009 rating decision contained CUE as the Veteran contends. 

Under the law, the effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  As such, in the absence of CUE, the RO assigned the earliest possible effective date for its grant of the reopened claim.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); see also Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  If, however, VA determines that the earlier decision was clearly and unmistakably erroneous, the prior decision will be reversed or amended, and for the purposes of authorizing benefits, the rating or adjudicative decision that constitutes a reversal of the prior decision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a) (2017).  

The Veteran's CUE challenge to the September 2009 rating decision is thus inextricably intertwined with his claim of entitlement to an earlier effective date of service connection for PTSD with major depressive disorder and alcohol dependence in full sustained remission because finality presumes the absence of CUE, i.e., if a prior adjudication contains CUE, it did not become final.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the Board finds it necessary to defer consideration of the earlier effective date claim until the RO adjudicates, in the first instance, the Veteran's CUE challenge.  See Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006) (en banc); see also Huston v. Principi, 18 Vet. App. 395, 402-03 (2004).  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of clear and unmistakable error in the September 2009 rating decision denying service connection for PTSD.

2.  Then reconsider the appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the matter is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2017).






_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

